      Case: 3:17-cv-00185-MPM-RP Doc #: 87 Filed: 06/17/19 1 of 2 PageID #: 3080


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION

WILMINGTON TRUST, N.A., as
SECURITIES INTERMEDIARY,

        Plaintiff,
                                               Index No.: 3:17-CV-185-SA-RP
vs.

LINCOLN BENEFIT LIFE COMPANY,

        Defendant.



                     STIPULATION OF DISMISSAL WITH PREJUDICE


        IT IS HEREBY STIPULATED AND AGREED by and between counsel for the

undersigned parties that, in accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all

claims and counterclaims in the above-captioned action are dismissed with prejudice, with each

side to bear its own costs and expenses.


Dated: June 17, 2019                 By:    /s/Shea S. Scott
                                            OF COUNSEL
                                            WILTON V. BYARS, III - BAR # 9335
                                            wbyars@danielcoker.com
                                            SHEA S. SCOTT - BAR # 100775
                                            sscott@danielcoker.com
                                            DANIEL COKER HORTON & BELL, P.A.
                                            265 NORTH LAMAR BOULEVARD, SUITE R
                                            POST OFFICE BOX 1396
                                            OXFORD, MISSISSIPPI 38655-1396
                                            TELEPHONE: (662) 232-8979
                                            FACSIMILE: (662) 232-8940

                                            REED SMITH, LLP
                                            Casey D. Laffey (pro hac vice)
                                            David M. Schlecker (pro hac vice)
                                            599 Lexington Avenue
                                            New York, NY 10022



                                       {D1213149.1}- 1 -
    Case: 3:17-cv-00185-MPM-RP Doc #: 87 Filed: 06/17/19 2 of 2 PageID #: 3081


                                     Telephone: (212) 521-5400
                                     Facsimile: (212) 521-4540
                                     claffey@reedsmith.com
                                     dschlecker@reedsmith.com
                                     Attorneys for Plaintiff


Dated: June 17, 2019           By:   /s/ Jason P. Gosselin
                                     /s/ Katherine L. Villanueva
                                     Jason P. Gosselin (pro hac vice)
                                     Jason.Gosselin@dbr.com
                                     Katherine L. Villanueva (pro hac vice)
                                     Katherine.Villaneuva@dbr.com
                                     DRINKER BIDDLE & REATH LLP
                                     One Logan Square, Ste. 2000
                                     Philadelphia, PA 19103-6996
                                     Telephone: (215) 988-2700
                                     Fax: (215) 988-2757
                                     William L. McDonough, Jr., Bar # 2414
                                     bmcdonough@cctb.com
                                     COPELAND, COOK, TAYLOR & BUSH, P.A.
                                     P.O. Box 10
                                     Gulfport, MS 39502-0010
                                     Telephone: (228) 863-6101
                                     Fax: (228) 863-1844

                                     Attorneys for Defendant




{D1213149.1}
